Filed 4/22/13 In re E.A. CA1/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       FIRST APPELLATE DISTRICT
                                                  DIVISION TWO


In re E.A., a Person Coming Under the
Juvenile Court Law.

SAN MATEO COUNTY HUMAN
SERVICES AGENCY CHILDREN AND
FAMILY SERVICES,                                                        A136944

         Plaintiff and Respondent,                                      (San Mateo County
v.                                                                      Super. Ct. No. 82483)
Y.A.,
         Defendant and Appellant.

         San Mateo County Human Services Agency Children and Family Services (the
agency) filed a petition pursuant to section 300, subdivision (b) of the Welfare and
Institutions Code1 on behalf of E.A. The petition alleged that Y.A. (mother) was unable
to care for E.A. because of mother‘s alcohol abuse. The petition also alleged that E.A.‘s
father, M.A. (father), lived in Palestine. Father informed the agency that he wanted
custody of E.A. and at the dispositional hearing the court removed E.A. from mother and
ordered E.A. to be placed with her father in Palestine. The court stayed the order until
the necessary documents and arrangements could be made for E.A. to travel to Palestine.
The court also ordered visitation with mother and E.A. to be arranged by the parents.



         1   All further unspecified code sections refer to the Welfare and Institutions Code.


                                                             1
       On appeal, mother argues that the visitation order was inadequate because it did
not specify the amount of visitation or how it would be provided. She also objects to the
transfer of E.A. to father‘s home in Palestine and the juvenile court‘s denial of her
request to continue the dispositional hearing. She maintains that the court did not have
sufficient information regarding E.A.‘s home in Palestine, as there was no home check,
or the specialized education or services available to E.A.
       We agree that the visitation order is insufficiently specific, as it needs to set forth
the minimum number of hours of visitation per week or month and whether all of the
visitation will be telephonic. If some of the visits are to be in person rather than by
telephone or video, the court needs to set forth how such visits will be facilitated and who
is to be responsible for paying for these visits. We reject mother‘s other challenges to the
juvenile court‘s orders. We conclude that the juvenile court did not abuse its discretion
when it terminated dependency jurisdiction, granted father legal and physical custody of
E.A., ordered E.A. transferred to Palestine, and issued a stay of the order until E.A. is on
a plane to Palestine. Accordingly, we reverse the visitation order, but otherwise affirm
all of the juvenile court‘s orders.
                                      BACKGROUND
The Petition and Detention
       On August 14, 2012, the agency filed a petition pursuant to section 300,
subdivision (b) on behalf of E.A. The petition alleged that the child was not quite 10
years old and that mother was unable to provide regular care for her daughter due to
mother‘s abuse of alcohol. It further alleged that the agency had provided mother with
voluntary services in the past but she had continued to test positive for various drugs and
alcohol. On July 4, 2012, the police stopped mother while she was driving and she had a
0.18 blood alcohol content; mother had prior convictions for driving under the influence.
Mother had failed to complete an alcohol/drug assessment or enroll in alcohol/treatment
services and also had failed to secure stable housing or counseling services for her
daughter. Additionally, mother had pinched E.A., resulting in a bruise on at least one



                                               2
occasion. On March 21, 2012, mother had been placed on a psychiatric hold due to her
intoxication and suicidal statements.
       With regard to E.A.‘s father, the petition stated that he resided in Palestine with
E.A.‘s twin brother. He had been unable to obtain a visa in order to travel to the United
States to arrange care for E.A.
       The agency filed its detention report on August 14, 2012. Prior to the filing of this
petition, E.A., according to the report, had been the subject of four referrals since 2010.
All of the referrals related to mother‘s alcohol abuse and neglect of E.A.
       The report indicated that mother told the social worker that she married father in
Palestine and father and she ―never technically got divorced.‖ She had not seen father in
six years.
       A referral to the agency made on June 11, 2012, triggered the filing of the current
petition. On this date, mother, according to the report, was in the hospital for unknown
reasons and had not made any arrangements for the care of E.A. The referent told the
social worker that on June 9, 2012, mother, while drunk, pinched E.A. during a struggle
between mother and child. The social worker observed a small bruise on the child‘s arm.
The child, according to the report, asserted that she saw her mother drink from different
bottles all day and that her mother hurt her by hitting her on the back of her head and
pinching her. The child expressed a desire to be with her stepfather (mother‘s former
fiancé) or her maternal grandparents.
       The detention hearing was held on August 15, 2012. Mother‘s counsel stated that
mother was submitting on detention but was concerned about the placement of E.A. The
maternal grandmother2 was at the hearing and the court considered placing E.A. with her.
The maternal grandmother informed the court that she was supposed to leave for
Palestine but had remained only to make sure that E.A. ―is in good condition, in good,
safe hands.‖ She stated that she did not want E.A. to be placed in a foster home. After



       She was mother‘s stepmother and thus, actually, E.A.‘s maternal step-
       2
grandmother.


                                              3
further discussion, the court adopted the agency‘s recommendation to have E.A. remain
in the home of Rita R., the mother of mother‘s former fiancé.
The Jurisdictional/Dispositional Hearing
       On August 31, 2012, the agency filed its jurisdictional/dispositional report. The
social worker spoke to E.A. on August 22, 2012, and she reported that her mother was
―drunk all of the time.‖ She asserted that her mother pinched her and pulled her hair.
       On August 27, 2012, the social worker made a telephone call to father in Palestine.
Father confirmed that he knew that mother had been abusing alcohol and not providing
care for E.A. He reported that he was unable to get his visa to come to the United States
to get his daughter but that he would ―love to have her.‖ He stated that his green card had
been revoked in 2010 because he did not know that his visa needed to be renewed every
six months.
       Mother told the social worker that she moved to Palestine in July 1999 to reside
with her grandparents. She became engaged in October 1999, and married father in May
2000. She stated that father ―is extremely well to do and the family owns a factory in
Palestine.‖ In 2006, mother, father, E.A., and her twin brother, moved to California with
the hope of establishing a business. After two months, father decided that the business
was not doing well and that they should return to Palestine. Mother did not want to
return because of the war there and the ―limitations‖ on her life. Mother remained in the
United States with both children, and father moved back to Palestine. In 2007, father
visited the United States and asked if he could take the son back with him; mother said
that he promised to return the child. Mother stated that he never returned the child. In
2008, mother tried to go to Palestine to get her son, but she had violated a visa in 1999
and was unable to enter the county.
       With regard to her drinking, mother said that she began drinking at the age of 24,
and was a bartender for approximately five years. She stated that her drinking became a
problem approximately one year ago when she lost her bartending job. Mother
acknowledged her drinking problem and asserted that she wanted to get better and have
E.A. returned to her care. On August 29, 2012, mother called the social worker and


                                             4
maintained that it would be best for E.A. if she went with her father in Palestine and that
he would take good care of her.
       Father, according to the report, said that he was born in Palestine and that he
married mother in 2000. They remained in Palestine until 2006, and mother, according to
father, was an ideal mother while in Palestine. He confirmed that they moved to the
United States in 2006, and that he wanted to move back to Palestine after about four
months. He noted that mother wanted to remain in the United States. He claimed that he
asked to take both children back to Palestine with him but mother would not permit that.
A year later he returned to the United States for a visit and again requested to take the
children. Mother, according to father, permitted him to take only their son because she
―loved the girl more.‖ He proclaimed that he had visited E.A. and had talked to her on
the telephone. He indicated that mother limited his access to E.A. after he expressed
concern about mother‘s care of E.A. He told the social worker on August 27, 2012, that
he wanted E.A. to live with him and that he had a four-bedroom home and would be able
to provide a therapist for her.
       On August 22, 2012, the social worker spoke to E.A. She divulged that she did
not like living with her mother. She said that it would be hard to pick between her father
and her mother‘s former fiancé. She also noted that she did not speak Arabic, (i.e., knew
only one word), and that she had her homework and Netflix in the United States. She
reported that her father treated her well and that in Palestine she would have her brother,
father, her room, and her family. She said that she did not want to see her mother
because she did not treat her well. The report indicated that E.A. was receiving speech
therapy through the school district and that she was ―slightly developmentally delayed.‖
       The agency recommended that E.A. be declared a dependent of the court and that
both mother and father be offered reunification services. The agency also recommended
that the child be detained in the home of Rita and Rita‘s son, mother‘s former fiancé.
       The agency filed an addendum report on September 17, 2012. The report revealed
that mother had been residing at the Shelter Network (the shelter) and had participated in
an alcohol and other drug assessment. The recommendation of the assessment was for


                                              5
mother to enter and complete a residential treatment program. Mother registered for the
program but did not enter into the program.
       The social worker supervised a visit between E.A. and mother on September 12,
2012. Mother was extremely affectionate and hugged and kissed the child throughout the
visit. Mother was ―extremely encouraging and helpful‖ in having the child complete her
homework.
       The agency filed a second addendum report on September 19, 2012. The report
stated that mother mentioned on September 17, 2012, that she was not sure whether she
would be permitted to remain at the shelter because she had been late on her curfew
twice. She admitted that she had been drinking alcohol with her boyfriend outside the
shelter on September 15, 2012, which was reported to the shelter. The shelter conducted
a breathalyzer test on her; mother failed it. On September 19, 2012, mother confirmed
that she was no longer allowed to stay at the shelter.
       The social worker contacted the case manager for mother at the shelter. The case
manager disclosed that mother had been late on three nights and had failed the
breathalyzer tests. Mother appealed the decision to dismiss her from the shelter and
indicated that she had obtained employment and potential housing with her boyfriend.
Mother asked if she could return to the shelter and was permitted to do so. Mother again
returned later than expected, her breath smelled of alcohol, and she did not pass the
breathalyzer test.
       In this second addendum report, the agency recommended that E.A. be declared a
dependent of the court. It stated that both mother and father would be offered
reunification services.
       On September 20, 2012, the juvenile court held the uncontested jurisdictional
hearing. Father appeared telephonically and was assisted by an Arabic interpreter.
Counsel for mother reported that she received a voicemail that morning indicating that
mother had been taken into custody the night before; thus, mother was not present for the
hearing. Father‘s counsel indicated that he was going to contest disposition. Father‘s
attorney stated that the primary issue was placement of the child and mother‘s counsel


                                              6
commented that the last time she had spoken to mother ―she was in agreement with the
father‘s request.‖ The attorney for the child interjected that his client ―is pretty opposed
to the idea. Doesn‘t speak the language. Hasn‘t seen bio dad in a very, very long time.
It‘s not a relationship.‖ Counsel added that it would be ―ideal‖ if father and daughter
could get to know each other first.
       E.A. indicated that she did not want to see her father on the computer when talking
to him, but the court still ruled that Skype should be set up to permit E.A. and father to
see each other when they talked. The court continued the jurisdictional hearing to be held
with the contested dispositional hearing.
       The agency filed its third addendum on October 17, 2012. The agency stated that
E.A. was happy at Rita‘s home and appeared to be doing well. E.A. told the social
worker on several occasions that she enjoyed residing with Rita; she also told her that she
would like to go to Palestine to be with her father and brother. E.A. repeated that she did
not want to live with her mother. According to the teacher and speech pathologist for
E.A., she had been telling everyone at school that she was moving to Palestine. Both the
teacher and speech pathologist emphasized that it was important that E.A. continue to
receive specialized education and speech therapy. E.A. was performing at a 1.6 grade
level due to her learning disability and speech problem. Additionally, there had been
―chaos‖ in E.A.‘s prior school year but she was now improving significantly. Mother had
stated that there were no resources in Palestine to address E.A.‘s needs but father claimed
that E.A. would attend an American school in Palestine where there was ―an abundance
of resources available.‖
       The report indicated that mother continued to struggle with her alcohol addiction
and continued to be homeless. She was living with her boyfriend in his car. Mother had
not provided any toxicology tests, and was refusing to get tested. According to the
agency‘s report, when asked whether she still wanted E.A. to live with her father in
Palestine, mother responded: ― ‗No, not anymore. I was planning on going there, but
now, I am not going to go, so I don‘t want her to go either. . . . If she leaves the country,
I will never see my daughter again. I can‘t go unless I finish up everything that is going


                                              7
on here. If she is here, at least I can see her once a week. I want her to know that I am
her mother.‘ ‖
       The agency‘s report stated that father had ―been extremely compliant through the
course of the investigation‖ and consistently confirmed that he wanted E.A. to live with
him in Palestine. He insisted that he was willing to do whatever was necessary to ensure
that she would have a nurturing environment. Father stated that E.A.‘s twin brother was
currently attending an American private school in Palestine and the majority of the
teachers were English speaking and from the United States. He asserted that if the school
did not have specialized education services, he would hire a private speech therapist and
teacher to assist E.A. with her learning disability.
       Father was having difficulty setting up the Skype contact with E.A., but he was
calling E.A. on the phone. The first Skype contact was on October 10, 2012, and they
were continuing to Skype multiple times throughout the week. E.A. also had Skype
contact with her twin brother. Father showed E.A. the house and the bedroom he had
prepared for her. E.A. told the social worker that she was excited to see her family in
Palestine.
       The agency also spoke with the maternal grandfather who was living in Palestine.
He opined that it was essential that E.A. live with father. He maintained that there were
special schools in Palestine and that father could hire tutors to assist E.A.
       The agency concluded that father had been actively making efforts to have E.A.
returned to him. The report provided the following: ―Any request that the [social
worker] has made, the father has immediately responded. The father sent $200 via
Western Union immediately, he had a document notarized, he established a Skype
account, the father has contacted the [social worker] many times to ensure that the [social
worker] received all of the documents [that] were requested. The father has expressed
concern about [E.A.‘s] emotional health and has asked the [social worker] to not disclose
information about the mother to [E.A.] which may ‗hurt her.‘ The father has also
requested that [E.A.] leave the courtroom when the discussion of the mother is raised.
The father has stressed the desire of having his daughter return to him and his son.‖


                                              8
          The agency recommended that physical and legal custody of E.A. be granted
solely to father pursuant to section 361.2, and that E.A.‘s dependency status be
terminated.
          On October 19, 2012, the agency filed a second amended petition. The second
amended dependency petition deleted the jurisdictional allegations against father.
          The juvenile court held the jurisdictional/dispositional hearing on October 19,
2012. Father appeared via video and was assisted by an Arabic interpreter. Before going
on the record, mother‘s counsel requested a continuance because of the late notice of the
agency‘s change in position. The court denied this request.
          Mother submitted on the amended petition for jurisdiction and waived her rights.
The court found the amended petition true.
          Maryam Adalat, the social worker for the agency, testified. She acknowledged
that the current caregivers of E.A., Rita and her son, were excellent. She stated that
mother had not been testing, was homeless after being told to leave the shelter, and was
not willing to go into treatment. Since mother was not making any progress, she was
concerned that E.A. would not be able to live with mother.
          In addition to mother‘s lack of progress, Adalat stated that the agency changed its
recommendation to have E.A. live with father in Palestine because father wanted his
daughter back and had been ―extremely compliant.‖ She admitted that no one from the
agency had been to father‘s home to check it. She explained that the agency would
ordinarily have another agency check father‘s home if he were living in another state in
the United States, but such a check was not mandatory because he was not an offending
parent.
          Adalat acknowledged that mother was loving and affectionate when she visited
with E.A. E.A., however, told Adalat that she did not want to be around her mother.
          Adalat admitted that she first did not recommend placement with father because he
had not been the caregiver for the last six years and had little contact with E.A. That
condition had not changed, although father was having more contact through Skype.
Adalat testified that E.A. told her that she was not sure whether she would select her


                                                9
father or her current placement if given the choice, but she definitely did not want to be
with her mother. Currently, according to Adalat, E.A. was telling her that she wanted to
go live with her father in Palestine. She said that she wanted to be with her father,
brother, and grandfather. Adalat admitted that E.A. could not be removed from father‘s
home in Palestine if the situation did not go well. She conceded that there was a risk but
stressed that father was the nonoffending parent. She also agreed that E.A. was doing
well this year and that she had concerns about removing her from her current setting.
       Adalat testified that the maternal grandmother and maternal grandfather told her
that the schools were great and father also assured her that he could get a speech therapist
and a mental health service provider for E.A. if needed. She noted that E.A. was in the
fifth grade but testing at the 1.6 grade level. Adalat looked at the website for the school
that E.A. would be attending but she could not find much information about special
education. Father had not yet had a chance to investigate special services at the school
because he had been busy trying to obtain E.A.‘s birth certificate. She emphasized that
father was willing to hire a tutor or a therapist if services at the school were not available.
       Since E.A. had been detained on August 15, 2012, she had spoken to father,
according to Adalat, more than 10 times but less than 20. In all of the conversations,
father expressed his desire to have E.A. live with him. Adalat did not have any concerns
regarding his ability to meet E.A.‘s needs and did not believe that there was any
detriment in having E.A. live with her father.
       When doing the risk assessment, Adalat spoke to the maternal grandmother, who
is not Palestinian. The grandmother told Adalat that she believed E.A. would be safe and
happy in Palestine. She acknowledged that there were cultural differences but the
grandmother insisted that women were respected. She asserted that within their
community most of the restrictions were related to safety. The grandmother had traveled
many times to Palestine and had visited father‘s home. Adalat stated that she also talked
to the maternal grandfather, and he confirmed what the grandmother had said. He said
that his wife and he would stay in Palestine to help E.A. adjust.



                                              10
       Adalat testified that she also spoke to the current caregivers of E.A., Rita and
mother‘s former boyfriend, as they had been in contact with father. They declared that he
had been ―great‖ and had been ―an excellent support‖ for E.A.
       Father testified that he wanted E.A. to come live with him and that he had the
resources to meet her needs. He informed the court that he had visited the school where
E.A. would be going and spoke with the principal. Father insisted that the school was
excellent, that it had 15 American teachers and 15 Arabic teachers, and that there was an
after-school program to help tutor E.A. in language. If the school could not meet E.A.‘s
special needs, he stressed that he was prepared to hire a therapist.
       Father revealed his recent marriage and disclosed that his wife was sitting with
him. He declared that his wife supported E.A.‘s coming to live with them.
       The court then heard argument from counsel. The attorney for E.A. stated that he
had ―grave concerns.‖ He maintained that even if it were the right answer for E.A. to be
with her father in Palestine, placing her there now was premature. He believed there was
a detriment at this point in time to satisfy section 361.2. Counsel expressed concern
about placing E.A. with the nonoffending parent when the parent was living in a country
―that we know very little about.‖ He added that father had not ―checked out some things
regarding what [E.A.] desperately needs, which is special help in every respect . . . . And
he hasn‘t inquired if there is a special ed[ucation] teacher there, trained to deal with
children that are delayed. He doesn‘t have a therapist lined up. Hopefully, there are
therapists nearby. I‘m not convinced of that. It would be great to know that and have
some communication begun with that person who‘s going to be working with [E.A.].‖
He stressed that E.A. was now working with people and she was flourishing and that he
―would hate to see her move into a situation where she‘s going to stagnate or not have
that special help that she needs in order to develop into an adult.‖
       Counsel for E.A. suggested that the court take jurisdiction and continue the case
for further disposition and then the social workers could visit father‘s home and the
school in Palestine. During that time, E.A. could study some rudimentary Arabic. He
also had apprehension over the court‘s learning that father had just married and nothing


                                              11
was known about father‘s new wife. He concluded: ―But combine that with the fact that
it‘s been six years since there‘s been contact, there is just a tremendous amount of
concerns that amount to detriment at this point.‖
       At the end of the hearing, the juvenile court ruled as follows: ―Nobody likes to
take away a child from a parent, but I‘m really bound by the presumption, or the clear
and convincing evidence, that the placement would be detrimental to her safety,
protection, or physical or emotional well-being. [¶] And while [the attorneys for E.A.
and mother] have concerns about that, and there are some concerns, but that standard has
not been met.‖ The court concluded that the concerns did not establish detriment and the
attorneys‘ concerns were ―sort of speculation.‖ The court found that father ―was a very
credible witness‖ and observed that he was ―going to be a very loving parent, who [was]
going to do everything possible for his daughter.‖ The court granted father sole physical
and legal custody, and stated that dependency would be terminated once E.A. was
transported to Palestine. The court noted that dependency would remain open until the
transfer with ―the same supervision and the same living situation‖ that she currently had.
The court ordered maternal grandfather to transport E.A. to Palestine.
       The minute order of the hearing on October 19, 2012, stated that sole physical and
legal custody of E.A. was granted to father pursuant to section 361.2. The order provided
that E.A.‘s dependency status was terminated and that this order was stayed ―until child is
on the plane to Palestine.‖
Notice of Appeal and Motion for Reconsideration
       On October 19, 2012, mother filed a notice of appeal from the order of this same
date, which closed the dependency proceeding and gave custody of E.A. to father. Five
days later, on October 24, 2012, mother filed a motion for reconsideration and for a stay.
Father and the agency separately filed opposition to mother‘s motion for reconsideration.
       The agency filed an addendum report on October 25, 2012. The reported
indicated that mother had missed two supervised visits with E.A. and refused to
participate in testing. The maternal grandmother told the social worker that she was
moving to Palestine to help with E.A.‘s transition. She reported that she believed that


                                            12
father would be ―the best father.‖ She told the social worker that E.A. was ―very happy
and excited about going to Palestine.‖
       The juvenile court held a hearing on October 26, 2012.3 Father appeared and
maternal grandfather acted as the interpreter. Counsel for mother raised various
arguments but presented no new evidence. Counsel for father asserted that mother had
presented no new evidence or any change in circumstances. Counsel for E.A. argued that
the child‘s best interest was the most important consideration and that no investigation
had been done of father‘s home and father had a brand new wife who had not been
interviewed. Additionally, there had been an inadequate investigation into the special
education services and there was the issue that E.A. did not speak Arabic. Counsel
maintained: ―It is detrimental––all of those things are detrimental to the child if any of
those things turn out to be problematic and there is nothing we can do about it once she
leaves.‖
       At the end of the hearing, the juvenile court stated: ―[I]n my view there is no new
evidence to the mother‘s benefit that would cause me to want to change my order. But
even if I could completely reopen the hearing and take in all the evidence, including what
is known now about the maternal grandmother, mother‘s refusal to test, mother‘s missing
visits, it is very clear to me that the best interest of this child would be to be with the
father.‖ The court denied the motion for reconsideration and the request for a stay.
       The court signed the custody order and final judgment on October 26, 2012, which
stated that E.A. was to live with father and that he had legal and physical custody of E.A.
The order indicated visitation for mother and that it was to be arranged by the parents.
       On November 13, 2012, mother filed her supplemental notice of appeal. On this
same date, she also filed a petition for writ of supersedeas and requested a stay. Two
days later, on November 15, mother filed for temporary orders pending determination of
the petition for writ of supersedeas and the request for a stay. We granted this application
for temporary orders. Father applied for permission to file opposition, which we granted.


       3   The reporter‘s transcript incorrectly states November 26, 2012.


                                               13
The agency and father separately filed opposition to mother‘s writ. On November 29,
2012, we summarily denied mother‘s writ of supersedeas. We denied her second petition
for writ of supersedeas and request for an immediate stay on April 19, 2013.
Subsequently, we granted mother‘s unopposed request for judicial notice.
                                       DISCUSSION
                                        I. Visitation
       Mother challenges the juvenile court‘s ruling that mother may visit E.A. ―[a]s
arranged by the parents.‖ She argues that the court should have provided standards for
how the visitation would be provided given that mother was homeless and without
resources and that E.A. was being placed with her father in Palestine.
       Section 361.2, subdivision (b)(1) states that the court ―may‖ when ordering the
nonoffending parent with legal and physical custody of the child ―provide reasonable
visitation by the noncustodial parent.‖4 If the court ―terminates its jurisdiction,‖ it ―may
issue . . . an order determining the custody of, or visitation with, the child.‖ (§ 362.4.) In
making any custody or visitation order, the juvenile court must always consider the best
interests of the minor. (In re John W. (1996) 41 Cal.App.4th 961, 973, superseded by
statute on another issue.) Section 362.4 authorizes the juvenile court ― ‗to make custody
and visitation orders that will be transferred to an existing family court file and remain in
effect until modified or terminated by the superior court.‘ ‖ (In re Chantal S. (1996) 13
Cal.4th 196, 203.) Such an order is commonly referred to as an ―exit order.‖ (In re John
W., at p. 970, fn. 13.)
       ―We review an order setting visitation for abuse of discretion. [Citation.]‖ (In re
R.R. (2010) 187 Cal.App.4th 1264, 1284.) ― ‗The appropriate test for abuse of discretion
is whether the trial court exceeded the bounds of reason. When two or more inferences
can reasonably be deduced from the facts, the reviewing court has no authority to



       4 ―[N]oncustodial parent‖ means the parent ―with whom the child was not
residing at the time that the events or conditions arose that brought the child within the
provisions of Section 300.‖ (§ 361.2, subd. (a).)


                                             14
substitute its decision for that of the trial court.‘ [Citations.]‖ (In re Stephanie M. (1994)
7 Cal.4th 295, 318-319.)
       On appeal, mother maintains that she did not forfeit her challenge to the visitation
order because in the lower court she argued that placement with father would deny her
any real possibility of visitation and she would be essentially without a remedy because
E.A. would be in Palestine. Mother, however, did not specifically object below on the
basis that the visitation order was too vague or that it improperly failed to specify the
frequency or duration of her visits with E.A.
       ―In dependency litigation, nonjurisdictional issues must be the subject of objection
or appropriate motions in the juvenile court; otherwise those arguments have been waived
and may not be raised for the first time on appeal.‖ (In re Christopher B. (1996) 43
Cal.App.4th 551, 558.) An appellate court‘s discretion to excuse forfeiture should be
exercised rarely and only in cases presenting an important legal issue. (In re. S.B. (2004)
32 Cal.4th 1287, 1293, superseded by statute on other grounds.) In dependency cases,
however, discretion to consider forfeited claims ―must be exercised with special care[,]‖
―[b]ecause these proceedings involve the well-being of children[.]‖ (Ibid.) The
overriding issue should remain consideration of the child‘s best interests.
       Here, the alleged defect in the visitation order is a question of law. When a
visitation order is inadequate, it could lead to unnecessary conflict between the parents.
This conflict could ultimately deprive E.A. of continued contact with her mother. Since
mother raises an important legal issue and the interests of justice weigh in favor of
consideration, we will exercise our discretion to consider the visitation order. (See In re
Karla C. (2010) 186 Cal.App.4th 1236, 1267.)
       A visitation order ―necessarily involves a balancing of the interests of the parent in
visitation with the best interests of the child. In balancing these interests, the court in the
exercise of its judicial discretion should determine whether there should be any right to
visitation and, if so, the frequency and length of visitation.‖ (In re Jennifer G. (1990) 221
Cal.App.3d 752, 757.) If a juvenile court ―grants visitation, ‗it must also ensure that at
least some visitation at a minimum level determined by the court itself, will in fact


                                              15
occur.‘ [Citation.]‖ (In re Hunter S. (2006) 142 Cal.App.4th 1497, 1505.) ―[B]y failing
to mandate any minimum number of monitored visits [within a stated period of time], the
court‘s abstract recognition of [a parent‘s] right to visitation is illusory . . . .‖ (In re S.H.
(2003) 111 Cal.App.4th 310, 319; see also In re Hunter S., at p. 1505 [a child may not be
allowed to control whether visitation occurs]; In re Chantal S., supra, 13 Cal.4th at p. 213
[a juvenile court abuses its discretion when it delegates to a third party the complete
authority to decide whether visitation takes place].)
         The power to determine the right and extent of visitation by a noncustodial parent
in a dependency case, including orders issued when the dependency case is terminated,
resides with the juvenile court and may not be delegated to nonjudicial officials or private
parties. (In re Donnovan J. (1997) 58 Cal.App.4th 1474, 1476.) In In re T.H. (2010) 190
Cal.App.4th 1119, the juvenile court terminated dependency jurisdiction and issued an
exit order allowing supervised visitation by father ― ‗to be determined by the parents.‘ ‖
(Id. at p. 1122.) In holding that the lower court abused its discretion in issuing this
visitation order, Division Five of this court explained that the rule of nondelegation
applies to exit orders issued when dependency jurisdiction is terminated. (Id. at p. 1123.)
A visitation order that states that visitation is ―to be determined by the parents,‖ does
more than simply delegate ministerial tasks, such as the ―authority to set the ‗time, place,
and manner‘ of the visitation—it effectively delegates to mother the power to determine
whether visitation will occur at all.‖ (Ibid.) The appellate court noted that the record
demonstrated the inability of the parents to get along, suggesting that any agreement
regarding visitation would be difficult to achieve. (Ibid.) Division Five concluded that
the lower court abused its discretion by structuring the visitation order in a manner that
provided the mother with essentially veto power over father‘s right to visitation. (Id. at p.
1124.)
         Here, similarly to the trial court in In re T.H., supra, 190 Cal.App.4th 1119, the
juvenile court framed the visitation order to give father veto power over mother‘s right to
visitation; thus her right to visitation is illusory. The order stated that mother‘s visitation
with E.A. was to occur ―[a]s arranged by the parents.‖ The order does not specify


                                               16
whether the visits are to be in person or by telephone; it does not set forth a minimum
number of telephonic and/or in-person visits; and it does not mandate the length of time
for each visit. Furthermore, if the court intended to require in-person visits, it did not
provide any information on whether E.A. was to travel to the United States or whether
mother was to travel to Palestine and whether father should pay for these trips. The court
could properly leave the details, such as the time or day, to the parents, but it should have
set forth the minimum number of visits per week or month, the minimum amount of time
the visits should last, and whether such visitation was to be solely by phone or video. If
the court rules that the phone visits are to be supplemented with in-person visits, the court
must detail the number and length of these visits and how they are to be facilitated.
       The agency stresses that when ordering legal and physical custody of the child to
the nonoffending custodial parent the only requirement under section 361.2, subdivision
(b)(1) is that the court order ―reasonable‖ visitation to the other parent. Additionally,
California Rules of Court, rule 5.695(a)(7)(A) provides that a court at a disposition
hearing may remove physical custody from the parent and ―[a]fter stating on the record or
in writing the factual basis for the order, order custody to the noncustodial parent,
terminate jurisdiction, and direct that Custody Order––Juvenile––Final Judgment (form
JV-200) be prepared and filed under rule 5.700[.]‖ Here, the court ordered visitation
pursuant to section 361.2, subdivision (b)(1), and checked the box on the Judicial Council
form that stated mother may visit the child ―[a]s arranged by the parents.‖ The agency
argues that the court‘s order was therefore sufficient.
       As already discussed, this visitation order was legally inadequate. The court did
not order ―reasonable‖ visitation as the order of visitation was illusory. The court could
not delegate to father the power to determine whether any visits would occur and, if so,
their frequency and duration. (See In re Chantal S., supra, 13 Cal.4th at pp. 213-214; In
re T.H., supra, 190 Cal.App.4th at p. 1122.)
       The agency also argues that the order was sufficient because father testified that he
would pay for an airplane ticket for mother to visit E.A. Furthermore, the agency points



                                              17
out that mother could seek relief in the family court if father fails to cooperate with the
visitation order.
       Father did indicate that he would consider paying for a plane ticket for mother to
see E.A., but it is completely unclear whether he would do this one time or multiple
times. Furthermore, there was no promise from father about having E.A. have telephonic
contact with mother, which is of paramount importance in a situation where the child is
moving to a foreign country and the costs and visa restrictions may bar any possible in-
person contact.
       We disagree with mother to the extent that she relies on In re Marriage of Condon
(1998) 62 Cal.App.4th 533 (Condon) and In re Karla C., supra, 186 Cal.App.4th 1236 to
argue that the juvenile court must ensure that visitation will, in fact, occur. In Condon,
the parents had been temporarily awarded joint legal and physical custody of the two
children in a dissolution case and the mother wished to return to her native Australia with
her two children. (Id. at pp. 536-541, 550.) The trial court issued a custody order
providing that the children would spend the school year with their mother in Australia
and their vacation periods with their father in California. (Id. at p. 540.) The appellate
court held that the trial court needed to take steps to ensure its orders would remain
enforceable in Australia. (Id. at pp. 547-548.)
       Condon, supra, 62 Cal.App.4th 533 is clearly distinguishable from the present
case as it was not a dependency case and the children had not been removed from one
parent‘s home. Thus, in Condon, ―protective measures were necessary to ensure the
nonmoving parent‘s continuing custody or visitation rights.‖ (See In re Karla C., supra,
186 Cal.App.4th at p. 1266 [distinguishing Condon and other family law custody cases
involving international relocation from dependency proceedings].) In contrast, here, the
issue is mother‘s visitation rights once E.A. is in Palestine and the court could have
issued an order granting mother no visitation. Additionally, dependency was terminated
and the juvenile court has no continuing authority with regard to visitation.
       In re Karla C., supra, 186 Cal.App.4th 1236 is also unavailing. In In re Karla C.,
the juvenile court retained dependency jurisdiction, and was required to take measures to


                                             18
ensure compliance with its orders while it retained jurisdiction. In the present case, the
juvenile court terminated jurisdiction and any problem that develops regarding visitation
can be raised in the family court. If we were to adopt the argument urged by mother,
juvenile courts would be reluctant to ever offer visitation in situations, like the present,
where enforcement of the visitation order in the foreign country cannot be assured and
placement with the nonoffending parent in the foreign country is in the child‘s best
interest.
       Mother maintains that ―[a]n unenforceable order is no order at all, and thus is
void.‖ (Condon, supra, 62 Cal.App.4th at p. 562.) The visitation order is not
unenforceable or void in the United States, and the juvenile court is in the best position to
assess whether it is likely that the nonoffending parent will follow the court‘s orders and
act in the child‘s best interests. Here, the record supports the juvenile court‘s implied
finding that father would not prevent mother from visiting E.A. and would act in a
manner consistent with E.A.‘s best interests. The juvenile court found father to be
credible and committed to the best interests of E.A. The social worker testified that
father had complied with all of her requests and had demonstrated a commitment to
E.A.‘s best interests. Nothing in this record suggests that father would refuse to comply
with a visitation order. We agree, however, that if the court orders visitation other than
telephonic visitation, it should address how such visitation should be facilitated.
       Accordingly, we reverse the juvenile court‘s visitation order and remand for the
juvenile court to specify the minimum number of visits, the minimum duration of the
visits, and whether the visitation is to be by telephone, in person, or both. If in person,
the court should set forth how this visitation should be facilitated.
                                 II. Placement with Father
       Mother does not contest the order removing E.A. from her custody and does not
argue that she could reunify with E.A. Instead mother challenges the juvenile court‘s
decision to terminate jurisdiction and place E.A. with father.
       The juvenile court at the dispositional hearing has broad discretion to make
custody orders when it terminates jurisdiction in a dependency case. (§ 361.2, subd. (b);


                                              19
In re Stephanie M. (1994) 7 Cal.4th 295, 318; In re Nada R. (2001) 89 Cal.App.4th 1166,
1179.) Thus, we review the trial court‘s decision to terminate jurisdiction and issue a
custody order for abuse of discretion. (Nada, at p. 1179.)
       ―When a court orders removal of a child pursuant to Section 361, the court shall
first determine whether there is a [noncustodial] parent . . . who desires to assume
custody of the child. If that parent requests custody, the court shall place the child with
the parent unless it finds that placement with that parent would be detrimental to the
safety, protection, or physical or emotional well-being of the child.‖ (§ 361.2, subd. (a),
italics added.) Section 361.2, subdivision (a), evidences ―the Legislative preference for
placement with [the noncustodial] parent . . . .‖ (In re Austin P. (2004) 118 Cal.App.4th
1124, 1132.)
       ―[A] nonoffending parent has a constitutionally protected interest in assuming
physical custody, as well as a statutory right to do so, in the absence of clear and
convincing evidence that the parent‘s choices will be ‗detrimental to the safety,
protection, or physical or emotional well-being of the child.‘ [Citations.]‖ (In re Isayah
C. (2004) 118 Cal.App.4th 684, 697.) The juvenile court must make the detriment
finding by clear and convincing evidence and we review this evidence in the light most
favorable to the court‘s decision to determine whether substantial evidence supports the
lower court‘s ruling. (In re John M. (2006) 141 Cal.App.4th 1564, 1569-1570.)
       Section 361.2, subdivision (b) gives the juvenile court three choices once it
decides to place children with a noncustodial parent. First, as the court did here, it may
make custody and visitation orders, to be filed in family court, and terminate dependency
jurisdiction. (§ 361.2, subd. (b)(1).) Second, the court may retain dependency
jurisdiction and require the agency to conduct a home visit within three months, after
which the court may proceed pursuant to any of the three options in section 361.2,
subdivision (b). (§ 361.2, subd. (b)(2).) Third, the court may retain dependency
jurisdiction and order services for either parent or both parents, and if it orders services
for both, it may make a custody determination at a review hearing. (§ 361.2, subd.
(b)(3).)


                                              20
       In the present case, the record supported the juvenile court‘s finding that E.A.‘s
placement with father would not be detrimental to her safety, protection, or physical or
emotional well-being. When first contacted by the social worker on August 27, 2012,
father stated that he was unable to get his visa to come to the United States but that he
would ―love to have‖ his daughter. He stated that he wanted E.A. to live with him and
that he had a four-bedroom home. He also said that he would provide a therapist for her,
if needed. According to father, he wanted to have both of his children live with him, but
mother refused to permit E.A. to accompany him back to Palestine. He told the social
worker that he was willing to do whatever was necessary to ensure that E.A. would have
a nurturing environment. He maintained that if the American private school in Palestine
that E.A. was to attend did not have specialized education services, he would hire a
private speech therapist and teacher to assist E.A. with her learning disability.
       Additionally, father demonstrated a concern for E.A.‘s emotional health. He told
the social worker not to report to E.A. any information about mother if that information
could ―hurt her.‖ Father also requested that E.A. leave the courtroom when there was any
discussion of mother.
       Although E.A. had limited personal contact with her father, she had telephonic
visits with him. Early in the proceedings, E.A. indicated that she wanted to remain at
Rita‘s home but, subsequently, she told the social worker on several occasions that she
would like to go to Palestine to be with her father and brother.
       Additionally, both the maternal grandfather and maternal grandmother asserted
that father would be a good parent to E.A. and that she should be placed with him. They
confirmed that they would stay in Palestine to help E.A. adjust. Rita and her son, the
current caretakers of E.A., also told the social worker that they had been in contact with
father and that he had provided excellent support for E.A.
       The foregoing evidence amply supported the juvenile court‘s ruling. Mother does
not argue that the evidence demonstrates that father would not be a good father but
claims that the inadequate investigation of father‘s home in Palestine established clear
and convincing evidence of detriment. She maintains that the investigation by the agency


                                             21
did not comply with the social study report requirements as set forth in sections 16501.1
and section 358.1. (See also Cal. Rules of Court, rule 5.690(a) [petitioner must prepare a
social study of child, which includes a discussion of all matters relevant to disposition].)
       ― ‗The [a]gency has a duty to apprise the court of all relevant facts and
circumstances when issuing reports. [Citations.] ―At each stage of the dependency
proceeding, the social services agency is statutorily mandated to prepare social study
reports and make recommendations to assist the court. [Citations.] In this role, the social
services agency acts as an impartial arm of the court in assisting the court to carry out the
Juvenile Court Law.‖ [Citations.] ‗The duties to furnish child welfare services and to
provide reports and recommendations to the juvenile court are actually placed by statute
upon ―the social worker.‖ ‘ [Citation.]‖ (In re Valerie A. (2007) 152 Cal.App.4th 987,
1011-1012.) Here, the record demonstrates that the agency prepared a disposition report
and satisfied its duties under the statutes.
       Sections 358.1 and 16501.1 do not support mother‘s argument that the
investigation was inadequate. Section 358.1 simply sets forth the ―factual discussion‖
that must be in each social study or evaluation made by the social worker. Here, there is
no allegation that the social worker did not have a plan required by section 358.1, and this
section does not require any more information than was provided by Adalat. As courts
have recognized, section 16501.1 does not create any mandatory duty. Section 16501.1
contains a recitation of the Legislature‘s findings and a declaration of the goals and
purpose of case plans for children involved in dependency proceedings. Where an out-
of-home placement is necessary, this statute provides that selection of the placement must
be evaluated according to stated criteria, and must be based on an order of priority that
puts relatives above foster families. (§ 16501.1, subd. (c)(1).) The statute is merely
declaratory of the Legislature‘s goals for dependent children and ―creates no mandatory
duties.‖ (County of Los Angeles v. Superior Court (2002) 102 Cal.App.4th 627, 641; see
also Becerra v. County of Santa Cruz (1998) 68 Cal.App.4th 1450, 1460.)
       Mother argues that the record demonstrates that the agency did not carry out its
duty because it did not investigate whether a home study could be done of father‘s home


                                               22
in Palestine. Mother contends that Adalat was under the impression that no home check
could be conducted but the record does not show that Adalat attempted to contact Israeli
authorities or the Palestinian authority to confirm that no welfare check could be
conducted.5 She stresses that both her attorney and E.A.‘s counsel requested a home visit
prior to placing E.A. with father in Palestine. She emphasizes that Adalat, the social
worker, conceded that father‘s home would have been investigated had father lived in this
country. Mother contends that the social worker improperly delegated the responsibility
of investigation to the father seeking custody. (See In re John M., supra, 141
Cal.App.4th 1564.)
       Mother maintains that the record demonstrates that a home study was especially
important in the present case. She stresses that E.A. was being placed in a region where
there is a war, E.A. has special education needs and not even father was certain that the
school in Palestine would meet her needs, and E.A. did not speak Arabic. Additionally,
mother stated that she had ―experienced severe oppression while in the Middle East‖ and
she also told the social worker that her ―partner‖ also had a drinking problem. There was
also, mother insists, an inadequate investigation of the other people in the household as
there was an incident with the maternal grandfather where he pushed mother away from
E.A. and mother called the police. There was no investigation into father‘s new wife.
       Mother does not cite any authority that requires a home study before placing a
child in the nonoffending parent‘s home. When placement is with a parent, ―the
appropriate investigation is a basic one, less rigorous than the investigation necessary for
placement with a more distant relative such as a cousin.‖ (In re John M., supra, 141
Cal.App.4th at p. 1573.)
       Contrary to mother‘s argument, the agency did not simply accept father‘s
statements about the home situation in Palestine. Adalat did not personally visit the
school E.A. would be attending in Palestine but she reviewed the information about it on

       5 Mother cites to judicially noticed documents that show that Israel is a signatory
to the Hague Convention on Child Abduction and that Israel has a child welfare system
with welfare officers.


                                             23
its web site. She did not have any obligation to contact authorities in Palestine or Israel
to do a welfare check on father‘s home when the evidence in the record showed that
father‘s home was safe and that he was committed to ensuring that E.A.‘s needs would be
met. Rather than simply relying on father‘s statements, the social worker confirmed her
impressions of father and the veracity of father‘s statements with the maternal
grandmother, maternal grandfather, and Rita. The maternal grandmother had been to
Palestine and both she and the maternal grandfather, who was in Palestine during part of
the proceedings, assured Adalat that the schools were good and father‘s home would be
good for E.A. Adalat explained that she felt the most reassured by the maternal
grandmother‘s statements since she was not Palestinian.
       The record also contained sufficient evidence to support the juvenile court‘s
conclusion that E.A. would be safe in Palestine. Mother argues that the area is ―war-
torn‖ but cites no evidence showing that E.A.‘s welfare would be seriously jeopardized if
she were living with her father and twin brother in Palestine. There is no evidence that
her twin brother, who is currently living with father, is in danger. Furthermore, maternal
grandmother insisted that there was not a safety problem where father lived and, although
there are cultural differences, women are respected. Mother did state that she
experienced oppression in Palestine but, at one point during the dependency proceedings,
she favored placing E.A. with father in Palestine and believed such a placement would be
beneficial for E.A. On August 23, 2012, mother told the social worker that she wanted
E.A. back but less than one week later, on August 29, mother told the social worker that
she wanted E.A. ―to go with her father in Palestine. I think that this is what would be
best for her. He will take good care of her and she will be with her brother.‖ At the
hearing on September 20, 2012, when discussing the placement of E.A., mother‘s counsel
stated that the last time she spoke to mother ―she was in agreement with father‘s request‖
to have E.A. placed with him.
       Mother‘s stated reason for contesting the placement of E.A. with father in
Palestine was not related to any perceived detriment or danger to E.A. She opposed the
placement because mother originally was also going to go to Palestine but when she


                                             24
decided not to go or she learned that she could not go, she did not want E.A. to go. When
asked on October 10, 2012, by the social worker whether she still wanted E.A. to return
to her father in Palestine, she responded: ― ‗No, not anymore. I was planning on going
there, but now, I am not going to go, so I don‘t want her to go either. . . . If she leaves the
country, I will never see my daughter again. I can‘t go unless I finish up everything that
is going on here. If she is here, at least I can see her once a week. I want her to know
that I am her mother.‘ ‖
       Thus, the evidence supported a conclusion that mother was not worried about
E.A.‘s welfare or safety in Palestine. The record also supported the juvenile court‘s
finding that E.A.‘s home in Palestine was safe. There was no evidence in the record,
other than mother‘s one statement that her ―partner‖ had a drinking problem, to indicate
that father had a substance abuse problem or that his home would be unsafe. As already
noted, the statements of the Rita and her son about their interactions with father, the
separate declarations of the maternal grandparents, and the promises and actions of father
demonstrated father‘s concern for E.A.‘s needs and confirmed that he had the resources
to provide her a home that would meet her needs.
       Finally, mother argues that the record did not demonstrate that E.A. could become
a permanent resident of Palestine. She cites cases that show that sovereign nations
require approval for entry. We took judicial notice of the documents submitted by
mother that show that Israel must approve in advance any request for permanent
residency. She argues that the juvenile court did not have sufficient evidence that E.A.
could become a permanent resident.
       Mother‘s ―evidence‖ is insufficient. It does not show that E.A. will not be able to
enter Palestine and it does not show that children of Palestinians have any difficulty
joining their parents in Palestine. The record is completely devoid of any evidence that
E.A. will not be able to emigrate or that she will not be able to become a permanent
resident.
       We conclude that the record shows that the juvenile court made a reasonable
determination that the agency‘s investigation into father‘s situation was sufficient to


                                              25
determine that E.A.‘s safety and welfare in father‘s custody in Palestine could be assured.
Mother has not cited to any law that requires a more thorough investigation of father than
the investigation done. The investigation revealed that E.A. would have a home in
Palestine where she would have her own bedroom and would be living with her father,
twin brother, and other relatives. Her maternal grandmother and maternal grandfather,
with whom she had a relationship, would be there to help her adjust. Her father indicated
that he would make sure that her schooling was adequate and that she would receive a
therapist or other personal assistance if necessary. The court found father to be credible
and the record supported this determination as he complied with all of the agency‘s
requests and exhibited a commitment to E.A.‘s best interests. We agree with the juvenile
court‘s finding that the argument that jurisdiction should not be terminated and placement
postponed until further investigation can be conducted because Palestine or father‘s home
might not be safe is based on speculation, not evidence.
          Accordingly, we conclude that the record supported the finding of no detriment
and the court did not abuse its discretion in terminating jurisdiction and placing E.A. with
father.
                     III. Denial of Mother’s Request for a Continuance
          Mother contends the juvenile court abused its discretion when it denied her request
for a continuance of the jurisdictional/dispositional hearing. At the hearing on October
19, 2012, there was a conference prior to going on the record where mother requested a
continuance based on the ―late notice of the agency‘s change in position . . . .‖
          Continuances in juvenile proceedings are disfavored. (See In re Axsana S. (2000)
78 Cal.App.4th 262, 272, disapproved on another ground in In re Jesusa V. (2004) 32
Cal.4th 588, 624, fn. 12.) When considering a request for a continuance, the juvenile
court must give substantial weight to the child‘s need for prompt resolution, the need to
provide the child with a stable environment and the damage to the child resulting from
prolonged temporary placement. (§ 352, subd. (a).) Further, ―[c]ontinuances shall be
granted only upon a showing of good cause and only for that period of time shown to be
necessary by the evidence presented at the hearing on the motion for the continuance.‖


                                              26
(§ 352, subd. (a).) The standard of review on appeal of a denial of a continuance is abuse
of discretion. (In re Karla C. (2003) 113 Cal.App.4th 166, 180.)
       In its second addendum report filed on September 19, 2012, the agency
recommended that E.A. be declared a dependent of the court and that reunification
services should be offered to both mother and father. On October 17, 2012, the agency
filed its report and changed its recommendation. It recommended that the court terminate
dependency jurisdiction and give legal and physical custody of E.A. solely to father. The
court held the jurisdictional/dispositional hearing two days later on October 19.
       Counsel for mother requested a continuance because of the late notice of the
agency‘s change in position. The juvenile court denied this request, and mother claims
the denial of this request constituted structural error. Alternatively, she maintains that the
denial was an abuse of discretion.
       Mother‘s claim of structural error is based on her claim that the agency did not
comply with California Rules of Court, rule 5.690(a)(2). This rule states that the agency
―must submit the social study and copies of it to the clerk at least 48 hours before the
disposition hearing is set to begin . . . . A continuance within statutory time limits must
be granted on the request of the party who has not been furnished a copy of the social
study in accordance with this rule.‖ (Cal. Rules of Court, rule 5.690(a)(2).)
       The hearing on October 19, 2012, began at 9:00 a.m., and the report was filed on
October 17, 2012, at 10:41 a.m. Mother asserts that the report was thus not filed 48 hours
before the disposition hearing.
       Mother‘s counsel did not object in the juvenile court on the basis of the agency‘s
failure to comply with the California Rules of Court. Her objection was based on the
―late notice‖ of the agency‘s change of position. Thus, mother has not preserved an
objection based on the violation of the rule for appeal. Nevertheless, since there is no
factual dispute regarding the agency‘s failure to comply with rule 5.690(a)(2) of the
California Rules of Court, we will exercise our discretion and consider the merits of
mother‘s argument.



                                             27
        In support of her argument that the denial of her request for a continuance based
on inadequate notice of the agency‘s report constituted structural error, mother cites
Judith P. v. Superior Court (2002) 102 Cal.App.4th 535 (Judith P.). In Judith P., the
parent‘s attorney received the report on the morning of the section 366.21 hearing and the
trial court denied a continuance to permit counsel time to obtain documents countering
the facts discussed in the report. (Judith P., at pp. 543-544.) The appellate court, relying
heavily on criminal cases, held that the notice requirement of section 366.21, subdivision
(c) is mandatory and obligatory and that a failure to comply with the statute was a
violation of the parent‘s due process rights and per se reversible. (Judith P., at pp. 553-
558.)
        Judith P., supra, 102 Cal.App.4th 535 predates the Supreme Court decisions that
have indicated that orders in dependency proceedings are subject to harmless error
review. (See In re James F. (2008) 42 Cal.4th 901, 915-916; In re Celine R. (2003)
31 Cal.4th 45, 59-60.) ―These significant differences between criminal proceedings and
dependency proceedings provide reason to question whether the structural error doctrine
that has been established for certain errors in criminal proceedings should be imported
wholesale, or unthinkingly, into the quite different context of dependency cases.‖ (In re
James F., at pp. 915-916.) In In re James F., the Supreme Court held that, in the
dependency context, ―[i]f the outcome of a proceeding has not been affected, denial of a
right to notice and a hearing may be deemed harmless and reversal is not required.‖ (Id.
at p. 918; see also In re A.D. (2011) 196 Cal.App.4th 1319, 1326-1327 [declining to
apply structural error analysis to claim of failure to give notice of dependency
proceeding]; In re Sabrina H. (2007) 149 Cal.App.4th 1403, 1419-1420 [same].)
        In the present case, mother submits no argument to suggest how the agency‘s
filing of the report at 10:41 a.m. on October 17, 2012, rather than at 9:00 a.m., impacted
the results. As already discussed, mother‘s trial counsel did not object on the basis of
noncompliance with California Rules of Court, rule 5.690(a)(2), and thus she presented
no argument as to how the agency‘s filing the report one hour and 41 minutes earlier
would have benefitted her. On appeal, mother never addresses this issue.


                                             28
       Rather than explain how the agency‘s filing of the report one hour and 41 minutes
earlier would have made any difference, mother objects to learning just two days before
the hearing that the agency had changed its recommendation for dependency jurisdiction
to a recommendation to terminate jurisdiction and place E.A. with father. This short
notice, according to mother, deprived her of the opportunity to investigate father‘s home
and the special educational services available to E.A. in Palestine. Mother, however,
does not set forth what evidence she expected to garner.
       Mother‘s argument in the trial court and on appeal does not show good cause to
support a continuance. Mother may have received late notice of the agency‘s decision
but she had plenty of notice that the agency was considering whether it should place E.A.
with father. On August 29, 2012, mother stated that it would be best if E.A. were placed
with father in Palestine and the agency‘s report filed on August 31, 2012, was clear that
father wanted E.A. to live with him and E.A.‘s twin brother in Palestine. Moreover, at
the hearing on September 20, 2012, counsel for father stated that the primary issue was
placement of E.A. and that father was going to contest disposition. Counsel for mother
stated that as of the last time she spoke to mother, mother agreed that E.A. should be
placed with father. By the end of August 2012, mother knew that the primary issue to be
determined was E.A.‘s placement and whether she would be placed with father in
Palestine. She therefore had sufficient time to investigate father‘s home by the hearing
on October 19, 2012, or to explain precisely what further information she expected to
acquire.
       Furthermore, even if the court abused its discretion in refusing to continue the
hearing, mother cannot demonstrate prejudice. Showing an abuse of discretion is not
enough; mother must show prejudice. (See In re Angela R. (1989) 212 Cal.App.3d 257,
265.) Thus, mother must demonstrate the result of the continued hearing would have
changed in the absence of error. (People v. Watson (1956) 46 Cal.2d 818, 836.)
       The record in this case is clear that any error in denying the continuance was
harmless under People v. Watson, supra, 46 Cal.2d 818, as a continuance would not have
resulted in a different dispositional order. On October 26, 2012, the juvenile court held a


                                            29
hearing on mother‘s motion for reconsideration. Mother offered no new information
about E.A.‘s placement with father. The agency, however, submitted its report indicating
that mother had missed two supervised visits with E.A. and had refused to participate in
testing. The maternal grandmother told the social worker that she was moving to
Palestine to help with E.A.‘s transition. She reported that she believed father would be
―the best father‖ and that E.A. was ―very happy and excited about going to Palestine.‖
       At the end of the hearing, the juvenile court stated: ―[I]n my view there is no new
evidence to the mother‘s benefit that would cause me to want to change my order. But
even if I could completely reopen the hearing and take in all the evidence, including what
is known now about the maternal grandmother, mother‘s refusal to test, mother‘s missing
visits, it is very clear to me that the best interest of this child would be to be with the
father.‖
       Thus, in the present case, mother had an opportunity to present additional evidence
or a new theory, and failed to do so. Even if the court should have granted the
continuance, mother has completely failed to establish that the denial of her request
resulted in any prejudice to her.
                        IV. The Delay in Moving E.A. to Palestine
       Mother argues that the juvenile court abused its discretion in ordering E.A.
transferred to Palestine without first determining whether E.A. could emigrate to
Palestine and whether she could become a permanent resident. This argument, although
under a different heading, is a challenge to the placement of E.A. with father in Palestine.
Mother‘s focus, here, however, is that the court abused its discretion when terminating
dependency jurisdiction and then staying that order because the delay in being able to
move E.A. to Palestine is harmful to E.A.
       The juvenile court made it clear that it was not terminating dependency
jurisdiction until E.A. was transferred to Palestine. The court stated: ―So what I am
going to do, and I may need some help preparing this order, stating it correctly, that we
will award custody to the father. That dependency will be terminated once she‘s
transferred to Palestine. It‘s open until then. And still be the same supervision and the


                                               30
same living situation that she is now.‖ The jurisdictional/dispositional order stated that
―this order [is] stayed until child is on the plane to Palestine.‖
       Mother relies on In re Melvin A. (2000) 82 Cal.App.4th 1243 to argue that the
delay in acquiring the necessary documents and permission to permit E.A. to emigrate
places the child in ―legal limbo‖ and therefore the juvenile court abused its discretion in
ordering the dependency jurisdiction dismissed upon her transfer. In In re Melvin A., the
juvenile court issued an order terminating parental rights under section 366.26 but stayed
the order pending completion of an adoptive home study. The home study took eight
months and the mother claimed that this delay between the issuance of the stay order and
its execution precluded a timely consideration of her appeal and violated her due process
right to a speedy trial. (In re Melvin A., at pp. 1247-1248.) The appellate court agreed
with mother and observed ―that it was error for the trial court to order [the mother‘s]
parental rights terminated but indefinitely stay that order, leaving [the mother] in limbo as
to the status of the termination order and her ability to immediately appeal that order.
This action by the court was inconsistent with the fundamental policy of dependency
law[,] which seeks to resolve cases expeditiously. [Citation.]‖ (Id. at p. 1248.) Although
it concluded that the lower court erred in staying the order terminating parental rights
pending completion of an adoptive home study, the appellate court held that the error was
harmless. (Id. at pp. 1246, 1250.)
       Preliminarily, we note that, here, mother did not object when the juvenile court
announced that the jurisdictional/dispositional order was stayed until E.A. could be
transported to Palestine. Thus, she has forfeited any right to challenge it.
       To the extent that mother is arguing that the delay in E.A.‘s placement with her
father raises the same concerns present in In re Melvin A., supra, 82 Cal.App.4th 1243,
we reject her argument. Mother, unlike the parent in In re Melvin A., has suffered no
prejudice as a result of the stay. Indeed, in the present case, mother‘s opportunity to
appeal promptly has not been thwarted, as evidenced by this appeal. Furthermore, this
stay is in E.A.‘s interest. E.A. is not in limbo; she knows she will be going to Palestine
when the immigration process is completed. As already discussed, mother failed to show


                                              31
a likelihood that E.A. will be unable to relocate to Palestine. While E.A. remains in the
United States, the juvenile court will continue to have jurisdiction over E.A. and the
agency will supervise her placement in Rita‘s home.
       For the reasons already discussed, the juvenile court did not abuse its discretion in
placing E.A. with father. The court properly stayed its order terminating dependency
jurisdiction until the necessary documents and approvals are acquired to permit E.A.‘s
move to Palestine. Mother has not produced any evidence indicating that E.A. will not be
able to emigrate or that any request for permanent residency will be denied.
                                      DISPOSITION
       Other than the visitation order, all orders of the juvenile court, including the
termination of dependency jurisdiction under section 362.4, the award of legal and
physical custody solely to father, and the transfer of the minor to Palestine, are affirmed.
The visitation order is reversed and the case is remanded for further proceedings
consistent with this opinion.
                                                  _________________________
                                                  Lambden, J.


We concur:


_________________________
Haerle, Acting P.J.


_________________________
Richman, J.




                                             32